Mr. President,
Excellencies, Ladies and Gentlemen,
I am honored to address the seventy-fifth session of the United Nations General Assembly.
One year ago, nobody could have imagined that this anniversary would be marked by a global challenge unseen since the very foundation of this Organization. But here we are, unable to meet face to face, and yet ready to make our contributions to solving the most pressing global issues.
The COVID-19 pandemic has swept through every part of the world, leaving a devastating cost. We have paid not only in human lives, but also in a deepened social inequality.
That was a colossal wake-up call for multilateralism. No country can tackle the pandemic and overcome the profound economic and social impact alone. Our fight against COVID-19 requires better international cooperation and solidarity. Multilateral institutions are crucial to our peace, security and well-being.
As I offer condolences to all those who have lost their loved ones, I reiterate Lithuania’s commitment to help others. My country has already assisted the countries most affected by the coronavirus pandemic in Africa, Central and East Asia, Europe and the Middle East. We will continue to do so in the nearest future!
Mr. President,
At the time when global insecurity is rapidly growing, peace should remain our top priority. We must show respect to the international law, effectively protect human rights and fundamental freedoms, and promote economic and social cohesion on a global scale.
Without security there can be no better future for all. My country, Lithuania, knows this perfectly well. Together with two other Baltic States we have experienced the worst terrors of the 20th century. The end of the Second World War did not bring us freedom. The very moment one totalitarian regime fell, it was replaced by another — all three Baltic States were forcefully annexed by the Soviet Union.
This experience helped to create our special relationship with the Charter of the United Nations. We have learned to cherish and respect the fundamental principles of the international order. We learned to dream about freedom, democracy, the rule of law, human rights, the rules-based international order, and multilateral cooperation. This is what we value up to this day. This is who we are. This is what we offer to the world.
The century-old mistakes must not be repeated. Our security and stability depend on a proper assessment of the troublesome past. We must defend objective historical narratives that are increasingly under attack by the revisionist forces.
History should not be a tool for manipulation, disinformation and propaganda. It shall not be used to whitewash the past crimes or to serve the current political agenda.
Therefore, we reject the outdated worldview that the powerful can divide the world into spheres of interests. Secret agreements like those in Moscow in 1939 or in Yalta in 1945 must never be signed again. It should be clear to everyone that all countries are full members of the international community — with equal rights and obligations!
Mr. President,
It is highly unfortunate that today we witness attempts to undermine the values of the United Nations. The ongoing violations of the international law and human rights, as well as the abuse of power against own citizens, sadly, remain part of our collective reality.
The ongoing crisis in Belarus is a prime example of this worrying trend. The fraudulent presidential elections on 9 August led to massive unprecedented protests of the peaceful and brave Belarusian people who flooded the country’s streets. The illegitimate regime willfully uses brutal force against the participants of peaceful protests. The released detainees report inhumane conditions in the detention facilities. There are clear indications that individuals are beaten and tortured in cold blood by special police teams.
All this is happening in Europe at the time when we all mark the seventy-fifth anniversary of the United Nations and its founding document. We should treat this offense against justice and the rule of law with aversion and contempt. Allowing it to go unnoticed and without response would only foster a climate of impunity and undermine the rule of law on a global scale.
The very fundamentals of democratic societies — the basic freedoms of speech and expression, as well as the right for self-determination — are under attack in Belarus. The time has clearly come to defend the values of the international community. The United Nations and its institutions should closely monitor the situation in Belarus and insistently call on its authorities to refrain from the use of force, to ensure adherence to the principles of international law and human rights and to finally start a peaceful transition of power.
I believe the international community must send a strong message to the current authorities of Belarus. All unlawfully detained people and political prisoners must be released, and those responsible for the use of force and tortures must be held accountable. It is imperative that the Human Rights Council monitors and evaluates the human rights situation in Belarus on a permanent basis. All crimes against humanity and massive violations of human rights must be investigated without delay! Mr. President, the true power of the United Nations Charter relies on our readiness to defend its core principles, including the firm faith in fundamental human rights.
My country remains committed to upholding human rights at home and abroad. We will not stand aside while witnessing rising global challenges to fundamental freedoms. We are deeply worried that the deteriorating security situation, worsening media climate and the shrinking space for civil society and human rights defenders might slowly become a new norm.
Seeking to make a lasting contribution and support human rights, Lithuania for the first time presented its candidacy for membership in the United Nations Human Rights Council.
If elected for the term starting in 2022, Lithuania would pay close attention to the safety of journalists and the protection of human rights defenders, as well as the rights of women and girls, the rights of the child, the rights of persons with disabilities, freedoms of expression, assembly and association.
Mr. President,
These are the troubled times. The ongoing conflicts continue to devastate many regions around the world. Millions of people are still suffering, some of them — in Lithuania’s immediate neighborhood. As the recent case of Alexey Navalny’s poisoning shows, in some countries the pressure directed against opposition voices quickly turns into a deadly physical action.
If we honestly seek to maintain international order, we must be prepared to investigate the crimes against humanity and punish the perpetrators by all the available means.
This principle should also apply to those who intentionally break the international norms. More than a decade has passed since Russia invaded Georgia. One fifth of Georgian territory remains occupied by Russian forces in an evident violation of the international law. The situation in the Georgian regions of Abkhazia and South Ossetia is worsening due to renewed ‘borderization’ activities, restricted movement and illegal detentions of local people.
Furthermore, for the sixth-year Russian forces are occupying Ukrainian Crimea and continuing military actions in Eastern Ukraine. Lithuania welcomes Ukraine’s efforts to negotiate an end to the war and calls on Russia to move closer to a sustainable political resolution. Any future agreement should fully respect Ukraine’s sovereignty and territorial integrity — no other solution is possible.
My country continues to support Georgian and Ukrainian independence, sovereignty and territorial integrity within the internationally recognized borders. No occupation, be it Crimea and Sevastopol, or Abkhazia and South Ossetia, will be forgotten or forgiven! Restoring justice is the only way forward.
At the same time, we are witnessing a deteriorating security situation in the Middle East and Africa. It comes with lower respect for human rights and democratic standards, loss of life, social unrest and largescale migration flows. Despite all the efforts of the United Nations Secretary-General, including his global ceasefire call, no major war or conflict has seen a credible halt in fighting. Libya suffers upticks in violence; Yemen, as well as parts of Syria, rebel-held areas and camps for the displaced, face the worst humanitarian disaster; in Sahel, people encounter the many dangers of terrorism. It is our common responsibility to stop this worrying trend!
Mr. President,
As a responsible member of the international community, Lithuania remains loyal to the commitments of the United Nations Goals for Sustainable Development and the Paris Agreement on Climate Change. In the face of accelerating climate change and biodiversity loss, driven in large part by unsustainable production and consumption, urgent action is needed. We need to preserve the Planet Earth for our children and grandchildren.
Green energy is one of the measures that need to be developed globally. I am proud to say that Lithuania is firmly on the green course since 2010. My country is among the leaders in the development of renewable energy and is among five most ambitious countries in the European Union in terms of renewable energy targets for 2030. Those will be achieved by building interconnections with the Western European electricity system, converting district heating systems to use biomass, approving additional auctions for solar and wind generated electricity, and promoting prosumer policy.
Unfortunately, safe and secure energy is not everyone’s goal. In Lithuania’s immediate neighborhood, unsafe nuclear energy has been chosen as a way forward without much thought about a clean and sustainable future. We see the new nuclear power plant in Belarus as a geopolitical project aimed at maintaining Russian sphere of influence. Built without proper risk assessment and necessary consultations just 40 kilometers from our capital city, it challenges regional nuclear and environmental safety, as well as the functioning of the Baltic States electricity systems and the overall security of whole Europe.
Nuclear accidents respect no borders. Even the best technology can fail, if an unsuitable location is chosen or the basic construction and operational requirements are not followed. Any irresponsible cost cutting might have disastrous effects.
Therefore, Lithuania urges the international community to seek the implementation of the highest nuclear and environmental standards for all nuclear objects around the world. The global security depends on our efforts to ensure nuclear safety.
Mr. President,
Let me stress that nothing in the global world comes without effort and difficulty. Be it a resolution of conflicts, ensuring peace and security, fight against poverty or climate change, securing education, social inclusion for all, or fighting global pandemics — in all cases we need reliable tools.
We need the eyes that see and the hearts that dare. We need to defend the powerless and to fight the impunity of the powerful. We need to uphold multilateralism and the rules-based international order at any cost.
There are no alternatives. There is no other way but to work together with ever stronger resolve. Let the renewed sense of international community guide us!
Thank you.